     Case 2:20-cv-03708-SB-AGR Document 15 Filed 03/26/21 Page 1 of 1 Page ID #:448



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL LUSTIG,                        )     NO. CV 20-3708-SB (AGR)
                                             )
12                         Petitioner,       )
                                             )     JUDGMENT
13        v.                                 )
                                             )
14    WARDEN, FCI LOMPOC,                    )
                                             )
15                         Respondent.       )
                                             )
16
17             Pursuant to the Order Accepting Findings and Recommendation of United
18    States Magistrate Judge,
19             IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20    denied and dismissed for lack of jurisdiction.
21
22
23
24    DATED:         March 26, 2021                _________________________________
                                                   _
25                                                  STANLEY BLUMENFELD, JR.
                                                     United States District Judge
26
27
28
